Citation Nr: 9920960	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  92 - 15 506	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
September 1987 to January 1998, and on active duty from 
February 1989 to October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1992 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

This case was previously before the Board in August 1993 and 
in August 1996, and on each occasion was Remanded to the RO 
for additional development of the evidence, to include 
obtaining from the appellant the specific dates of treatment 
and the name and address of the facility and medical care 
providers who treated her for depression, anxiety, stress, or 
other psychiatric symptomatology in the State of Georgia in 
approximately 1982, prior to her entry on active duty.  The 
case is now before the Board for further appellate 
consideration.  


FINDING OF FACT

The appellant has not furnished evidence requested in 
connection with her original claim for VA disability 
compensation benefits, despite being informed of the 
consequences of such failure.


CONCLUSION OF LAW

The appellant's claim for VA disability compensation benefits 
is considered abandoned.  38 U.S.C.A. § 501 (West 1991);  
38 C.F.R. § 3.158(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  We further find that, pursuant to 
VA's duty to assist, the RO and the Board have made repeated 
and extensive efforts to obtain all facts relevant to the 
issue on appeal, and that such efforts have been frustrated 
by the appellant's failure to provide evidence required to 
properly adjudicate and provide proper appellate review of 
her claim. 

I.  Evidence and Procedural History

The appellant's service medical records show that during her 
period of active service from February 1989 to October 1991, 
she was hospitalized on four occasions for psychiatric 
problems, and gave a history of a preservice hospitalization 
for depression in 1982.  In September 1991, a Physical 
Evaluation Board determined that the veteran's diagnosed 
major depression with psychotic features manifested by 
depressed mood, loss of appetite, sleep disturbance, loss of 
energy and feelings of guilt existed prior to service entry 
and were not aggravated during active service.  

The veteran's initial claim for VA disability compensation 
benefits was received at the RO in November 1991.  On VA 
psychiatric examination in January 1992, she gave a history 
of a pre-service psychiatric hospitalization at age 16 in the 
State of Georgia, and of being treated with anti-depressants. 

A rating decision of January 1992 denied the appellant's 
claim for service connection for a psychiatric disability on 
the grounds that such disability preexisted service entry and 
was not aggravated by service.  The veteran appealed, 
asserting that her psychosis was aggravated by service.

In August 1993, the Board remanded the case to the RO with 
instructions to obtain the name, address, and dates of the 
appellant's treatment for her psychological [sic] 
hospitalization in 1982, as well as a signed form for release 
of those records.


By RO letter of August 1993, the appellant was asked to 
complete and return VA Forms 21-4142 for any treatment for 
psychological problems in 1982 as soon as possible.  She was 
informed that the evidence should be submitted as soon as 
possible, preferably within 60 days, and that it must be 
received by VA within one year from the date of the letter; 
otherwise benefits, if entitlement was established, would not 
be paid prior to the date of its receipt.  No response was 
received from the appellant, and the VA Forms 21-4142 were 
not completed and returned. 

By RO letter of November 1993, the appellant was asked to 
complete and return VA Form 21-4142 for any treatment for 
psychological problems in 1982.  No response was received 
from the appellant, and the VA Forms 21-4142 was not 
completed and returned.  

By RO letter of April 1995, the appellant was asked to 
provide the RO with the complete dates, names, and addresses 
of all medical personnel and/or facilities where she received 
treatment for her nervous condition, and to complete and 
return the VA Form 21-4142 enclosed for her use.  She was 
informed that the evidence should be submitted as soon as 
possible, preferably within 60 days, and that if it were not 
received within that period, her appeal would be recertified 
to the Board for a decision based on the evidence of record.  
The appellant responded to this letter in May 1995 by 
submitting VA Forms 21-4142 showing only her treatment while 
on active duty and in 1992 at the VAMC's North Chicago, 
Lakeside, and Hines.  No evidence was provided pertaining to 
her preservice treatment.

By RO letter of August 1995, the appellant was asked to 
provide the complete dates, names, and addresses of all 
medical personnel and/or facilities where she received 
treatment for her [nervous] condition.  She was informed that 
the RO was particularly interested if she received any 
treatment prior to her entrance on active duty, and was asked 
to complete and return the enclosed VA Form 21-4142.  In 
addition, she was informed that, if no treatment was received 
prior to service entry, a negative response was required.  
That letter went on to say that VA's "duty to assist" was 
not a one-way  street, and she was advised that she must, to 
the best of her ability, cooperate by providing the specific 
information requested.  Without such information, necessary 
information might not be obtained, and her claim might 
subsequently be denied as a result of failure to furnish 
complete information or lack of substantial evidence.  She 
was informed that she could not stand idle when the duty is 
invoked by failing to provide important information or 
otherwise fail to cooperate.  She was further informed that 
the evidence should be submitted as soon as possible, 
preferably within 60 days, and that if it were not received 
within that period, her appeal would be recertified to the 
Board for a decision based on the evidence of record.  

The appellant made no response to that letter, and the case 
was returned to the Board in June 1996.

In August 1996, the Board again remanded the case to the RO 
with instructions to obtain the dates of treatment, and name 
and address of the facility and medical care providers who 
treated her for depression, anxiety, stress, or other 
psychiatric symptomatology prior to service entry, including 
when she was in the 11th grade in Albany, Georgia, or, as 
noted in the record, in approximately 1982, and dates of the 
appellant's treatment for her psychological [sic] 
hospitalization in 1982, as well as a signed form for release 
of records.   Further, the RO was to notify the appellant 
that such records were pivotal to her claim.  

By RO letter of August 1996, the appellant was asked to 
provide the dates of treatment, and name and address of the 
facility(ies) and health care providers who treated her for 
depression, anxiety, stress, or other psychiatric 
symptomatology prior to service entry, including when she was 
in the 11th grade in Albany, Georgia, or, as noted in the 
record, in approximately 1982.  She was informed that such 
records were pivotal to her claim.  She was further informed 
that the evidence should be submitted as soon as possible, 
preferably within 60 days, and that if it were not received 
within that period, her appeal would be recertified to the 
Board for a decision based on the evidence of record.  No 
response was received from the appellant.

By RO letter of January 1997, the appellant was again asked 
to provide the dates of treatment, and name and address of 
the facility(ies) and health care providers who treated her 
for depression, anxiety, stress, or other psychiatric 
symptomatology prior to service entry, including when she was 
in the 11th grade in Albany, Georgia, or, as noted in the 
record, in approximately 1982.  She was again informed that 
such records were pivotal to her claim.  She was further 
informed that the evidence should be submitted as soon as 
possible, preferably within 30 days, and that if it were not 
received within that period, her appeal would be recertified 
to the Board for a decision based on the evidence of record.  
No response was received from the appellant.

II.  Analysis

The Board's review of the record shows that the appellant has 
referred to her preservice hospitalization and treatment in 
the State of Georgia in 1982 on numerous occasions during and 
after service, but has failed to provide the specific 
evidence requested as to that period of hospitalization, 
despite being advised in writing of the potential 
consequences of her failure to do so. 

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
reconsidered, 1 Vet. App. 406 (1991).

Governing law and regulations provide that where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement, is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  38 U.S.C.A. § 501 
(West 1991);  38 C.F.R. § 3.158 (1998).  

Evidence requested from the appellant pertaining to her pre-
service psychiatric hospitalization has not been submitted, 
and more than one year has elapsed since that evidence was 
requested from the appellant by RO letters of August 1993, 
November 1993, April 1995, August 1995, August 1996, and 
January 1997.  Accordingly, the appellant's claim is 
considered abandoned and no further action will be taken 
unless a new claim is received.  38 U.S.C.A. § 501 (West 
1991);  38 C.F.R. § 3.158 (1998).  


ORDER

The claim for service connection for an acquired psychiatric 
disability having been abandoned, that claim is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

